DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
Applicant argues that primary reference Golovashchenko does not teach or disclose the claim 1 limitation, as amended on 10/14/2021, of a method step applying pressure to an inside discretized surface of the formed part (See step S2: lines 13-14 in amended claim 1). Furthermore, Applicant argues that “Golovashchenko does not teach or suggest the angle between adjacent two-dimensional elements is free to change” (Remarks, Page 12). 
However, Golovashchenko discloses a method for forming a preformed shaped part (Fig 3 – item 18) that is formed into a final target shaped part (Fig 4 – item 10 as shown formed by Fig 9; See paragraph 0043) in which a pressure is applied to an inside surface (Fig 9; pressure device 56 is shown to apply pressure to the inside cavity surface), or cavity created by the top surface portion and side wall portions to arrive at a final target shape. Additionally, the part’s surface is discretized and subjected to finite-element analysis and deformed elastically in the final forming step the angles between the elements at the pressurized inside surfaces are changed such that the final target shape is achieved (See paragraphs 0016-0018).
In the previous non-final office action, dated 07/19/2021, the limitation of “the discretized portion applied with internal stress in normal directions of the two-dimensional elements” was interpreted by the examiner as an inter-elemental stress applied over an area where a discretized element is said to connect to another element, as is typical in internal stress evaluation. Golovashchenko does not disclose the applied internal stress deformation at interfacial regions between .
Claim Rejections - 35 USC § 112
	The 35 USC § 112 rejections cited in the non-final office action dated 07/19/2021 are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Golovashchenko, Sergey (US20090272171A1) in view of Shao, Changcheng (US20120059865A1) hereinafter referred to as “Golovashchenko” and “Shao”, respectively.
Regarding Claim 1:
Golovashchenko discloses a method of press forming a formed part from a metal blank (Paragraph 0011, line 3), the formed part having a target shape with a hat-like cross-sectional shape (Fig 3 – preform item 18 and Fig 4 – final part item 10 are both interpreted to have a hat-like cross-sectional shape) that includes a top portion (Annotated below in Fig 3) having a protrusion (Annotated below in Fig 3) with a blockage protrusive shape (Protrusion as shown below in Fig 3 is interpreted to be a blockage protrusive shape), a side wall portion (Annotated below in Fig 3), and a flange portion (Annotated below in Fig 3),

    PNG
    media_image1.png
    449
    604
    media_image1.png
    Greyscale

the method comprising a press forming analysis step (Paragraph 0015, lines 7-9) of determining, for the top portion in a region of the protrusion, a preforming shape (Fig 3 – item 18) that is rougher than the target shape and has the same surface area as a target shape (Paragraph 0034) according to the following steps S1 and S2, where S1: discretizing the region of the protrusion having the target shape into elements and nodes for finite element analysis (Paragraph 0017, lines 4-9; the critical region, item 20 in Fig 4 resulting from the protrusion and top surface of preform 18, and the final part is analyzed with finite element analysis; Paragraph 0031, lines 1-7; a mesh is generated comprising elements and nodes), and S2: applying pressure to the discretized portion from inside of a cavity formed by the top portion and the side wall portion, in normal directions of the elements to deform the discretized portion (Paragraph 0043; pressure tool 56 applies pressure to the cavity formed by the top and side wall portions in normal directions to the surface) under the following conditions: (a) the elements are deformed within an elastic deformation range (Paragraph 0018, lines 1-2; step of simulation elastic deformation) and (b) an angle between adjacent elements is free to change (Fig 9; Pressure tool 56 applies pressure from inside of the cavity formed by the top and side wall portions changing the angles of the elements from the preformed part 18 to the final target shaped part 10;  Also see paragraphs 0034-0036 the steps of preforming and final shape forming are simulated first and then actually 
While Golovashchenko does disclose generating a mesh of elements and performing the finite element method, Golovashchenko is silent to where the region of the protrusion having the target shape is discretized specifically into two-dimensional elements.
Shao teaches an analysis method using the finite element method to discretize a domain, construct simultaneous equations based on boundary conditions and solve for unknown variables. Shao also teaches where S1: discretizing the region of the protrusion having the target shape into two-dimensional elements and nodes for finite element analysis (Paragraph 0073; the domain which is discretized is chosen to be a plurality of two-dimensional elements).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the simulation step and finite element method of Golovashchenko to include two-dimensional elements in a generated mesh where incorporating the finite element method of Shao results in reduced errors even in a mesh pattern of low quality as taught by Shao.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567. The examiner can normally be reached 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached at (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KEVIN E O'BRIEN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725